Citation Nr: 1748139	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-45 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990 and from February 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO).

Daniel Krasnegor, Esq., represents the Veteran in this appeal.  The Board notes Disabled American Veterans represents the Veteran for two separate appellate issues.  The Board will address those issues in a different decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted to obtain private treatment records, VA treatment records, and to a new VA compensation examination.

First, the Veteran submitted a records release form for the Hughston Clinic in January 2014, but VA did not attempt to obtain these records.  

Second, the claims file shows VA has treated the Veteran extensively at multiple facilities.  These include the Central Alabama VA Medical Center (VAMC), Birmingham VAMC, and Tuskegee VAMC.  There are multiple electronic files containing treatment records from these facilities, but they appear incomplete.  Remand is necessary to ensure VA obtains complete records.

Third, in Correia v. McDonald, the United States Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  28 Vet. App. 158 (2016).  Specifically, examinations should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.   When VA examined the Veteran in 2013, 2015, and 2016, it did not conduct all required testing, so these examinations are inadequate.  Remand is warranted for a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a records release form for ALL of his treatment from the Hughston Clinic.  If the Veteran returns the form, attempt to obtain the records.  If the Veteran does not, note this in the claims file.

2. Attempt to obtain VA treatment records from these facilities:

a) Central Alabama VAMC, dated from November 2006 (one year prior to date of claim) to present
b) Birmingham VAMC, dated from November 2006 (one year prior to date of claim) to present
c) Tuskegee VAMC, dated from November 2006 (one year prior to date of claim) to present

Upload the records for each facility into separate electronic file in VBMS.  Label each electronic file with the name of the facility and the date range of the records contained in the file.  Only three files should result from this request - one from each facility.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability and its impact on his ordinary activities of daily life and social and occupational functioning. 

Consistent with 38 C.F.R. § 4.59, the examiner must test both the disabled joint and its opposing joint, if possible, for active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the range of motion testing described above is not possible, explain why.  Failure to do so will result in an examination report being found inadequate.

The Veteran is advised to maximize his effort during this examination.  The examiner will record any attempt to malinger to manipulate the examination results, and the Board will factor this in when it decides your appeal.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




